Citation Nr: 0025241	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

A determination of the propriety of the initial disability 
rating of 30 percent assigned to the veteran's service-
connected coronary artery disease with left ventricular 
dysfunction, cardiac enlargement and hypertension from March 
22, 1996 to January 11, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim for 
service connection for coronary artery disease and assigned a 
30 percent disability evaluation thereto.  The veteran filed 
a timely appeal to the disability evaluation assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2. The evidence submitted prior to January 12, 1998 indicates 
that the veteran suffered from coronary occlusion, a 
sustained anginal attack, marked enlargement of the heart, 
diastolic hypertension predominantly 120 or more, and marked 
dyspnea on exertion, but was able to perform ordinary manual 
labor, including non-sedentary employment.


CONCLUSION OF LAW

1.  The schedular criteria for a 60 percent rating for 
coronary artery disease from March 22, 1996 to January 11, 
1998 have been met.  38 C.F.R. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.104, Diagnostic Code 7005, 
7007 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's earlier decision in this 
case, dated in September 1999, was vacated and remanded in 
part, and dismissed in part, by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1998) ("Court") in an 
Order dated in March 2000, following the filing of a Joint 
Motion for Partial Remand and to Stay Further Proceedings 
(joint motion) by the appellant and the Secretary of VA 
earlier that same month.  This joint motion was filed, and 
subsequently granted, in order to ensure compliance with VA 
regulations and Court decisions which require that all 
potentially relevant Diagnostic Codes contained in the VA 
Schedule for Rating Disabilities are considered and discussed 
by the Board in its decisions.

The Board notes that in February 1999, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
coronary artery disease from 30 percent to 60 percent.  The 
Board notes that in a claim for an increased rating, "the 
claimant will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  However, as noted in the 
joint motion, in this case the veteran has expressly stated 
that he is satisfied with the 60 percent rating for his 
disorder, effective January 12, 1998, and does not wish to 
pursue an appeal as to the disability rating assigned for 
this period.  Therefore, the Board shall confine its analysis 
only to the issue of the propriety of the initial 30 percent 
evaluation assigned from March 22, 1996 to January 11, 1998.

The veteran originally claimed entitlement to a rating in 
excess of 30 percent for his service-connected coronary 
artery disease.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in May 1996.  
Accordingly, his claim must be deemed well grounded within 
the meaning of 38 U.S.C.A. § 5107(a), and VA has a duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  See Fenderson v. West, 12 Vet. App.119, 127 
(1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) 
to initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra, citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history"). This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.  In addition, at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found, if appropriate.  
Fenderson, 12 Vet. App. at 126-127.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Evidence of record prior to January 12, 1998 includes a VA 
discharge summary dated in March 1996.  At that time, the 
veteran was admitted to a VA facility with complaints of 
shortness of breath and a nonproductive cough, with left arm 
ache.  It was noted that the veteran had a history of 
congestive heart failure and hypertension.  Results of an 
echocardiogram showed moderate to severe global hypokinesis, 
four chamber enlargement, dilated aortic root, moderate 
aortic insufficiency, mild mitral regurgitation, moderate 
tricuspid regurgitation.  X-rays showed cardiomegaly, but no 
apparent disease.  Blood pressure at the time of admission 
was recorded at 168/116 on the left, and 170/124 on the 
right.  At the time of discharge, the veteran's blood 
pressure was recorded at 140/90.  The examiner diagnosed 
congestive heart failure, hypertension, and ischemic 
cardiomyopathy.

Also of record at that time was the report of a VA heart 
examination conducted in April 1996.  At that time, the 
veteran stated that he was independent in his activities of 
daily living, and worked full-time as a lift truck operator.  
He stated that he did not perform any strenuous activities 
such as lifting.  However, he stated that he carried 
groceries without a problem.  The examiner noted that an 
echocardiogram in February 1996 had revealed bi-atrial 
enlargement, moderate global left ventricular dysfunction, 
right and left ventricular enlargement, moderate aortic and 
tricuspid insufficiency, mild mitral insufficiency with the 
conclusion of left ventricular dilation, and large reversible 
anterior apical and inferior defects.  Blood pressure was 
recorded at 150/104 sitting, 140/108 standing, and 140/98 
lying.  Following a physical examination, the examiner 
diagnosed coronary artery disease, cardiac classification II, 
moderate global left ventricular dysfunction of the heart, 
and bi-atrial cardiac enlargement.

Also of record are VA progress notes dated from March 1996 to 
July 1996.  These records indicate relevant diagnoses of 
hypertension, coronary artery disease, and cardiomyopathy.  
Of particular note is a medical record dated in March 1996, 
at which time a diagnosis of non-ischemic dilated 
cardiomyopathy was rendered, with a discharge instruction of 
"no fork truck riding [for] 1 day."  Blood pressure 
readings ranged from a low of 158/70 to a high of 160/110.

Also of record are treatment records dated in May 1996 from 
DePaul Health Center, a private health care facility.  
Results of an electrocardiogram (EKG) performed at that time 
indicated a possible left ventricular enlargement and a left 
atrial abnormality.  

The veteran's claims file also contains treatment records 
dated from August to November 1996 from Overland Medical 
Center, a private health care facility.  Results of an EKG 
conducted in November 1996 showed moderate global left 
ventricular dysfunction, left ventricular enlargement, and 
right ventricular 
enlargement.  Results of an echocardiogram (EKG) confirmed 
this left 
ventricular enlargement, and also showed left atrial 
enlargement.  The veteran's blood pressure was recorded at 
185/120 at the time of examination in November 1996.  Also of 
note in this examination report is a statement that the 
veteran could only walk about 100 feet before he had to stop 
due to fatigue.  Relevant diagnoses in these treatment 
records included hypertension, arteriosclerotic heart 
disease, and angina pectoris in August 1996, and hypertensive 
cardiovascular disease in November 1996.

In November 1996, VA received a statement from the veteran's 
treating physician, Benjamin Goldstein, M.D.  Dr. Goldstein 
stated that the veteran suffered from severe hypertension and 
a cardiomyopathy secondary to the hypertension.  He was also 
noted to suffer from obesity and diabetes mellitus.  His 
blood pressure was recorded at 185/120.  Dr. Goldstein opined 
that the veteran had "severe limitations because he has 
dyspnea on exertion and chest and arm pain."  

The veteran's coronary artery disease was evaluated as 30 
percent disabling under the former provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1996), pursuant to which the 
severity of arteriosclerotic heart disease was evaluated 
prior to January 12, 1998.  Under the criteria in effect at 
the time the veteran perfected his appeal, a 30 percent 
rating was warranted following typical coronary occlusion or 
thrombosis, or with history of sustained anginal attack, 
ordinary manual labor feasible.  A 60 percent rating was 
warranted following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  Finally, a 100 percent rating was warranted during 
and for 6 months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc., or 
after 6 months, with chronic residual findings of congestive 
heart failure or angina on moderate exertion, or more than 
sedentary employment precluded.

A review of the evidence detailed above reveals that the 
veteran was repeatedly diagnosed with cardiovascular 
disorders, including congestive heart failure, cardiomegaly, 
arteriosclerotic heart disease, coronary artery disease, 
cardiovascular disease, left ventricular dysfunction, and 
hypertension.  The veteran suffered a substantiated anginal 
attack, as evidenced by the diagnosis of angina pectoris in 
August 1996.  However, there is no evidence that the veteran 
suffered from repeated anginal attacks.  In addition, the 
evidence indicates that, despite his disorders, he was able 
to perform ordinary manual labor.  For example, at the time 
of VA examination in March 1996, the veteran was noted to be 
independent in his activities of daily living, and could 
perform such tasks as carrying bags of groceries.  He also 
reported that he worked full-time as a lift truck operator.  
Although the veteran noted that he did not perform "anything 
strenuous" on the advice of his physician, it appears that 
he was capable of ordinary manual labor activities.  The 
Board finds that this symptomatology more closely corresponds 
to the criteria for a 30 percent rating under the former 
provisions of DC 7005.  However, as the evidence does not 
show acute coronary occlusion or thrombosis, or repeated 
anginal attacks with more than light manual labor not 
feasible, a higher, 60 percent rating prior to January 12, 
1998 is not warranted by the evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  In this regard, the Board notes that the veteran was 
diagnosed as suffering from hypertensive heart disease, 
including at the time of examination in November 1996.  
Therefore, an analysis of the severity of the veteran's 
cardiovascular disorder under the former provisions of 38 
C.F.R. § 4.104, DC 7007, pursuant to which the severity of 
hypertensive heart disease was evaluated prior to January 12, 
1998 was evaluated, is warranted.

Pursuant to the criteria in effect at all times relevant to 
this appeal, a 30 percent rating under DC 7007 was warranted 
for hypertensive heart disease with definite enlargement of 
the heart, sustained diastolic hypertension of 100 or more, 
and moderate dyspnea on exertion.  A 60 percent rating was 
warranted for hypertensive heart disease with marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, and more than light manual 
labor precluded.  A 100 percent rating was warranted for 
hypertensive heart disease with definite signs of congestive 
failure, more than sedentary employment precluded.

A review of the evidence detailed above reveals that the 
veteran was repeatedly found to suffer from an enlarged 
heart, as evidenced by the findings and diagnoses of four-
chamber enlargement, cardiomegaly, bi-atrial enlargement, and 
right and left ventricular enlargement on echocardiogram and 
electrocardiogram.  In 
addition, while the veteran's diastolic blood pressure 
readings varied considerably, many of these readings were 
recorded at 120 or more.  Thus, the Board finds that the 
evidence indicates that, on average, the veteran's diastolic 
hypertension was 120 or more.  Finally, the veteran clearly 
suffered from dyspnea on exertion, as indicated by the fact 
that he could not walk more than 100 feet before being forced 
to stop due to fatigue, as well as the statement by Dr. 
Goldstein that the veteran had "severe limitations because 
he has dyspnea on exertion..."  The Board finds that this 
level of severity is consistent with the level of severity 
contemplated by a 60 percent rating under DC 7007.  However, 
there is no evidence that the veteran was incapable of more 
than sedentary employment, as contemplated by a 100 percent 
rating, as evidenced by the fact that the veteran was 
recently reported to be working full time as a lift truck 
operator.  Therefore, an increased rating to 100 percent 
under the former provisions of DC 7007 is not warranted by 
the evidence.

For the foregoing reasons, the Board finds that a 60 percent 
rating is the appropriate rating for the veteran's coronary 
artery disease with left ventricular dysfunction, cardiac 
enlargement and hypertension.  The Board would point out that 
its determination of the instant claim is based solely upon 
the provisions of the VA's Schedule for Rating Disabilities.  
In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 60 percent evaluation) or necessitated frequent 
periods of hospitalization so as to render the schedular 
standards inadequate and to warrant assignment of an extra-
schedular evaluation.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 60 percent for the veteran's coronary 
artery disease with left ventricular dysfunction, cardiac 
enlargement and hypertension from March 22, 1996 to January 
11, 1998 is granted, subject to the controlling regulations 
governing the payment of monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

